           Case 2:20-cv-03764-TJS Document 12 Filed 11/25/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLEAN AIR COUNCIL                          :         CIVIL ACTION
                                           :
      v.                                   :
                                           :
UNITED STATES DEPARTMENT                   :
OF ENERGY                                  :         NO. 20-3764

                                       ORDER

      NOW, this 25th day of November, 2020, upon consideration of the parties’ Joint

Report, Notification of Settlement, and Request for Dismissal Per Local Rule 41.1(B)

(Document No. 11), it is ORDERED that this action is DISMISSED WITH PREJUDICE,

without costs, pursuant to the agreement of counsel and Local Rule 41.1(b).



                                               /s/ TIMOTHY J. SAVAGE J.
